DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 2 is objected to because of the following informalities: Claim 2 recites the phrase “the biocompatible components comprises “comprises one or more of water, MgSO4, NaCl, potassium bitartrate, sodium bicarbonate, calcium carbonate, coconut oil, flour, non-fat dry milk, cornstarch, and polyvinyl acetate-based liquid glue”. Applicants are advised to amend this phrase to recite “the biocompatible components comprises “comprises one or more of water, MgSO4, NaCl, potassium bitartrate, sodium bicarbonate, calcium carbonate, coconut oil, flour, non-fat dry milk, cornstarch, or polyvinyl acetate-based liquid glue”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation "the biocompatible emulsifying agent" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a1) as being anticipated by Chen et al (CN 107793828, see attached English language translation).

Regarding claim 1, Chen et al discloses pigment/acrylamide polymer microspheres which are formed by are prepared by polymerizing acrylamide and cross-linking agent in the presence of an emulsifier and water, i.e. a biocompatible component, followed by adding a pigment such as titanium white, i.e. titanium dioxide (Page 6). Accordingly, the reference discloses a composition comprising water, i.e. a biocompatible component, and an ink base, i.e. titanium dioxide, emulsifier, and acrylamide polymer. Given that the reference discloses a composition comprising water as well as white pigment, is clear that the reference discloses a biocompatible formulation.
While there is no disclosure that the composition is a biocompatible ink formulation as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. a biocompatible ink formulation, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art composition and further that the prior art structure which is a composition identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
The recitation in the claims that the biocompatible component “when mixed with the ink base to form the biocompatible ink formulation and subject to curing via ultraviolet let, causes the biocompatible ink formulation to be white” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
             It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Chen et al discloses the ink composition as presently claimed, it is clear that the ink composition of the reference would be capable of performing the intended use presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

	Regarding claim 2, Chen et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses the biocompatible component water.

Regarding claim 3, Chen et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the emulsifier is sodium stearoyl lactylate, i.e. a biocompatible emulsifying agent (Page 11).

Regarding claim 4, Chen et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the emulsifier is sodium stearoyl lactylate (Page 11).

Regarding claim 6, Chen et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses titanium dioxide. Additionally, the reference discloses that the emulsifier is sodium stearoyl lactylate, i.e. a biocompatible emulsifying agent (Page 11).

Regarding claim 7, Chen et al teaches all the claim limitations as set forth above. Given that the reference does not require or disclose a photoinitiator, the composition does not include a separate photoinitiator as recited in the present claims.

In light of the above, it is clear that Chen et al anticipates the presently recited claims.

Claims 1-2, 5, 7, and 10-13 are rejected under 35 U.S.C. 102(a1) as being anticipated by Nakano et al (US 2007/0081063).

Regarding claim 1, Nakano et al discloses a UV curable ink composition comprising a white pigment and a polymerizable compound, where the polymerizable compound corresponds to the recited ink base (Abstract). The pigment is disclosed as calcium carbonate, i.e. a biocompatible component ([0047]). Given that the reference discloses a white UV curable ink composition, it is clear that when the calcium carbonate is added to the ink base, i.e. the polymerizable monomer, and cured via ultraviolet light, the ink composition is white as recited in the present claims. Furthermore, given that the reference discloses an ink composition comprising calcium carbonate, it is the Examiner’s position that the ink composition disclosed by the reference is necessarily a biocompatible ink formulation as recited in the present claims.

Regarding claim 2, Nakano et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses calcium carbonate.

Regarding claim 5, Nakano et al teaches all the claim limitations as set forth above. Given that the reference does not require titanium dioxide as a pigment, it is clear that the ink composition does not include titanium dioxide as recited in the present claims.

Regarding claim 7, Nakano et al teaches all the claim limitations as set forth above. Additionally, the reference discloses an ink set comprising the white ink composition and a color ink composition, where either the white ink or the color ink comprises a photopolymerization initiator (Abstract and [0068]). Given that this initiator can be present in the white ink composition, it is clear that the white ink composition does not include a separate photoinitiator, i.e. the photoinitiator is part of the white ink composition and therefore not separate from the white ink composition

Regarding claim 10, Nakano et al discloses a method of printing a UV curable ink, comprising the steps of applying a white ink composition to a substrate and curing the ink composition via ultraviolet light (Abstract and [0018]-[0021]). Given that the reference discloses curing via ultraviolet light, it is clear that the white ink is exposed to one or more wavelengths of UV light for a duration as recited in the present claims.
 	The ink composition comprises a white pigment and a polymerizable compound, where the polymerizable compound corresponds to the recited ink base (Abstract). The pigment is disclosed as calcium carbonate, i.e. a biocompatible white pigment ([0047]). Given that the reference discloses a white UV curable ink composition, it is clear that when the calcium carbonate is added to the ink base, i.e. the polymerizable monomer and cured via ultraviolet light, the ink composition is white as recited in the present claims. 

	Regarding claim 11, Nakano et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the white ink comprises a polymerization initiator that absorbs light ultraviolet light in the region of about 250 to 450 nm ([0068]). Given the absorption range of the polymerization initiator, it is clear that the UV wavelengths utilized during curing comprise 278 nm 365 nm as recited in the present claims.

Regarding claim 12, Nakano et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the white ink comprises a polymerization initiator that absorbs light ultraviolet light in the region of about 250 to 450 nm ([0068]). Given the absorption range of the polymerization initiator, it is clear that the UV wavelengths utilized during curing comprise 395 nm as recited in the present claims.

Regarding claim 13, Nakano et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses the white pigment calcium carbonate.

In light of the above, it is clear that Nakano et al anticipates the presently recited claims.

Claims 1-2, 5, and 7 are rejected under 35 U.S.C. 102(a1) as being anticipated by Van Thillo et al (US 2010/0026743).

Regarding claim 1, Van Thillo et al discloses an ink curable by actinic radiation, i.e. UV radiation, where the ink composition comprises calcium carbonate, i.e. a biocompatible component and monomers, i.e. an ink base ([0124], [0140], and [0279]).
Given that the reference discloses a white UV curable ink composition, it is clear that when the calcium carbonate is added to the ink base, i.e. the polymerizable monomer and cured via ultraviolet light, the ink composition is white as recited in the present claims. Furthermore, given that the reference discloses an ink composition comprising calcium carbonate, it is the Examiner’s position that the ink composition disclosed by the reference is necessarily a biocompatible ink formulation as recited in the present claims.

Regarding claim 2, Van Thillo et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses calcium carbonate.

Regarding claim 5, Van Thillo et al teaches all the claim limitations as set forth above. Given that the reference does not require titanium dioxide, it is clear that the ink composition does not include titanium dioxide as recited in the present claims.

Regarding claim 7, Van Thillo et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the ink composition comprises a photoinitiator ([0303]). Given that the that photoinitiator is present in the in the ink composition it is clear that the ink composition does not include a separate photoinitiator, i.e. the photoinitiator is part of the ink composition and therefore not separate from the ink composition.

In light of the above, it is clear that Van Thillo et al anticipates the presently recited claims

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Van Thillo et al (US 2010/0026743).

The discussion with respect to Van Thillo et al as set forth in Paragraph 8 above is incorporated here by reference.

Regarding claim 8, Van Thillo et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the ink composition comprises difunctional acrylates such as alkoxylate hexanediol diacrylate ([0264]).
While the reference fails to exemplify the presently claimed ink composition nor can the claimed ink composition be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed ink composition and the ink composition disclosed by the reference, absent a showing of criticality for the presently claimed ink composition, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the ink composition which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Claims 3-4 and 6 are rejected under 335 U.S.C. 103 as being unpatentable over Van Thillo et al (US 2010/0026743) in view of  Brysch et al (US 2019/0084757).

The discussion with respect to Van Thillo et al as set forth in Paragraph 8 above is incorporated here by reference.

Regarding claim 3, Van Thillo et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the ink composition comprises pigment dispersants such as carboxymethyl cellulose ([0214]). As evidenced by Paragraph [0127] of  Brysch et al carboxymethyl cellulose is an emulsifier. Given that the carboxymethyl cellulose is utilized to disperse the calcium carbonate pigments and given the evidence in Brysch et al that carboxymethyl cellulose is an emulsifier it is the Examiner’s position that the caboxymethyl cellulose disclosed by the reference is a biocompatible emulsifying agent as recited in the present claims.
While the reference fails to exemplify the presently claimed ink composition nor can the claimed ink composition be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed ink composition and the ink composition disclosed by the reference, absent a showing of criticality for the presently claimed ink composition, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the ink composition which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 4, the combined disclosures of Van Thillo et al and Brysch et al teach all the claim limitations as set forth above. While Van Thillo et al discloses carboxymethyl cellulose, the reference does not disclose sodium stearoyl lactylate. 
Brysch et al discloses emulsifiers such as carboxymethyl cellulose and sodium stearoyl lactylate ([0127]). In view of Brysch's recognition that carboxymethyl cellulose and sodium stearoyl lactylate are equivalent and interchangeable, it would have been obvious to one of ordinary skill in the art to substitute carboxymethyl cellulose with sodium stearoyl lactylate and thereby arrive at the present invention.  Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

Regarding claim 6, Van Thillo et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the ink composition comprises pigment dispersants such as carboxymethyl cellulose ([0214]). As evidenced by Paragraph [0127] of  Brysch et al carboxymethyl cellulose is an emulsifier. Given that the carboxymethyl cellulose is utilized to disperse the calcium carbonate pigments and given the evidence in Brysch et al that carboxymethyl cellulose is an emulsifier it is the Examiner’s position that the caboxymethyl cellulose disclosed by the reference is a biocompatible emulsifying agent as recited in the present claims.
Additionally, Van Thillo et al discloses that the ink composition comprises at least one colorant ([0124]). Accordingly, the disclosure of the reference encompasses embodiments comprising two (2) pigments. To that end it is noted that the reference discloses the pigment titanium dioxide. Thus, the ink composition of the reference comprises titanium dioxide as recited in the present claims.
While the reference fails to exemplify the presently claimed ink composition nor can the claimed ink composition be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed ink composition and the ink composition disclosed by the reference, absent a showing of criticality for the presently claimed ink composition, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the ink composition which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Claims 14-20 are rejected under 335 U.S.C. 103 as being unpatentable over Van Thillo et al (US 2010/0026743) in view of  Brysch et al (US 2019/0084757).

Regarding claim 14, Van Thillo et al discloses an ink curable by actinic radiation, i.e. UV radiation, where the ink composition comprises calcium carbonate, i.e. a water-soluble biocompatible white pigment, monomers, i.e. an organic based ink, and pigment dispersants such as carboxymethyl cellulose (Abstract, [0031], [0140], [0124], [0214], [0279], [0282], and [0306]). While the reference discloses carboxymethyl cellulose as a dispersant and not an emulsifier, as evidenced by Paragraph [0127] of  Brysch et al carboxymethyl cellulose is an emulsifier. Given that the carboxymethyl cellulose is utilized to disperse the calcium carbonate pigments and given the evidence in Brysch et al that carboxymethyl cellulose is an emulsifier it is the Examiner’s position that the caboxymethyl cellulose disclosed by the reference is a biocompatible emulsifying agent as recited in the present claims.
While the reference fails to exemplify the presently claimed ink composition nor can the claimed ink composition be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed ink composition and the ink composition disclosed by the reference, absent a showing of criticality for the presently claimed ink composition, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the ink composition which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 15, the combined disclosures of Van Thillo et al and Brysch et al teach all the claim limitations as set forth above. As discussed above, Van Thillo et al discloses calcium carbonate.

Regarding claim 16, the combined disclosures of Van Thillo et al and Brysch et al teach all the claim limitations as set forth above. While Van Thillo et al discloses carboxymethyl cellulose, the reference does not disclose sodium stearoyl lactylate. 
Brysch et al discloses emulsifiers such as carboxymethyl cellulose and sodium stearoyl lactylate ([0127]). In view of Brysch's recognition that carboxymethyl cellulose and sodium stearoyl lactylate are equivalent and interchangeable, it would have been obvious to one of ordinary skill in the art to substitute carboxymethyl cellulose with sodium stearoyl lactylate and thereby arrive at the present invention.  Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

Regarding claim 17, the combined disclosures of Van Thillo et al and Brysch et al teach all the claim limitations as set forth above. Additionally, Van Thillo et al discloses difunctional acrylates such as alkoxylate hexanediol diacrylate ([0264]).

Regarding claim 18, the combined disclosures of Van Thillo et al and Brysch et al teach all the claim limitations as set forth above. Additionally, Van Thillo et al discloses that the ink composition comprises a photoinitiator ([0303]). Given that the that photoinitiator is present in the in the ink composition it is clear that the ink composition does not include a separate photoinitiator, i.e. the photoinitiator is part of the ink composition and therefore not separate from the ink composition.

Regarding claim 19, the combined disclosures of Van Thillo et al and Brysch et al teach all the claim limitations as set forth above. Given Van Thillo et al me does not require titanium dioxide pigment, it is clear that the ink composition does not include titanium dioxide as recited in the present claim.

Regarding claim 20, the combined disclosures of Van Thillo et al and Brysch et al teach all the claim limitations as set forth above. Additionally, Van Thillo et al discloses that the ink composition comprises at least one colorant ([0124]). Accordingly, the disclosure of the reference encompasses embodiments comprising two (2) pigments. To that end it is noted that the reference discloses the pigment titanium dioxide. Thus, the ink composition of the reference comprises titanium dioxide as recited in the present claims.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

If written as indicated above, claim 9 would be allowable over the “closest” prior art Chen et al (CN 107793828, see attached English language translation), Nakano et al (US 2007/0081063), Van Thillo et al (US 2010/0026743), and Brysch et al (US 2019/0084757) for the reasons set forth below.

Chen et al discloses pigment/acrylamide polymer microspheres which are formed by are prepared by polymerizing acrylamide and cross-linking agent in the presence of an emulsifier and water, i.e. a biocompatible component, followed by adding a pigment such as titanium white, i.e. titanium dioxide. However, the reference does not disclose or suggest that the ink composition comprises a first base component, where the first base component comprises a mixture of an acrylate oligomer, acrylate ester, and acrylic oligomer, a second base component, where the second base comprises alkoxylated hexanediol diacrylate or the ratio of the first base component to the second base component of 1:9 v/v as required by the claim.

Nakano et al discloses a UV curable ink composition comprising a white pigment such calcium carbonate and a polymerizable compound, where the polymerizable compound corresponds to the recited ink base. While reference discloses that the white composition comprises polymerizable monomers, the white ink composition, the reference does not disclose or suggest that the ink composition comprises a first base component, where the first base component comprises a mixture of an acrylate oligomer, acrylate ester, and acrylic oligomer, a second base component, where the second base comprises alkoxylated hexanediol diacrylate or the ratio of the first base component to the second base component of 1:9 v/v as required by the claim.

Van Thillo et al discloses an ink curable by actinic radiation, i.e. UV radiation, where the ink composition comprises calcium carbonate, i.e. a biocompatible component and monomers, i.e. an ink base. However, the reference does not disclose or suggest that the ink composition comprises a first base component, where the first base component comprises a mixture of an acrylate oligomer, acrylate ester, and acrylic oligomer, a second base component, where the second base comprises alkoxylated hexanediol diacrylate or the ratio of the first base component to the second base component of 1:9 v/v as required by the claim.

Brysch et al discloses emulsifiers such as carboxymethyl cellulose and sodium stearoyl lactylate. However, the reference does not disclose an ink composition comprising a first base component, where the first base component comprises a mixture of an acrylate oligomer, acrylate ester, and acrylic oligomer, a second base component, where the second base comprises alkoxylated hexanediol diacrylate or the ratio of the first base component to the second base component of 1:9 v/v as required by the claim.

In light of the above, given that Chen et al, Nakano et al, Van Thillo et al  and Brysch et al, do not disclose an ink composition comprising a first base component, where the first base component comprises a mixture of an acrylate oligomer, acrylate ester, and acrylic oligomer, a second base component, where the second base comprises alkoxylated hexanediol diacrylate or the ratio of the first base component to the second base component of 1:9 v/v, it is clear that Nakano et al, Van Thillo et al  and Brysch et al either alone or in combination do not disclose or suggest the ink composition as recited in claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767